Dillon, P. J., and Schnepp, J. (dissenting).
While we agree that Special Term properly declined to consider an objection to the signature of one "Everett Turner”, we depart from the majority view that the issue of the validity of the signature of one "A. Joyce Cerame” should be remitted to Special Term. The relevant documents which this court is authorized to review (see Election Law, § 6-134, subd 7) are included in the record. The registration poll ledger reflects that one "Ann J. Cerame” is registered from 216 Heritage Drive in the Town of Greece. Reference to the disputed signature on the designating petition and to the name appearing on the registration poll ledger does not permit the conclusion "that the identity of the signer [of the designating petition] as a registered voter can readily be established”. (Election Law, § 6-134, subd 7.) We thus find that the Board of Elections and Special Term properly invalidated the signature. (Appeal from order of Monroe Supreme Court—Election Law.) Present—Dillon, P. J., Hancock, Jr., Schnepp, Callahan and Doerr, JJ. (Decided Oct. 12, 1979.)